Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-17-00581-CV

                                              Brad Jones

                                                   v.

                                       Third Millennium Capital

              NO. 2015-19785 IN THE 11TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE             CHARGES              PAID/DUE                STATUS                  PAID BY
    MT FEE                   $10.00           03/06/2018                E-PAID                    APE
  CLK RECORD                $308.00           08/17/2017              INDIGENT                    ANT
     FILING                 $205.00           07/20/2017              INDIGENT                    ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $523.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this 25th day of May, 2018.